Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/JP2019/044034, filed on 11/10/2019.  The instant application claims foreign priority to JP 2018-220567 filed on 11/26/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/28/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/21/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5 and 6 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 6 recite the limitation "the solvent”.  There is insufficient antecedent basis for this limitation in the claim. Also, claims 5 and 6 recite two instances of “a GHG-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (JP 2016175842 A, English translation, PTO-892).
Takashi et al. discloses a composition comprising an extract of Kenyan purple tea (Camellia sinensis, var. TRFK306), which comprises 1,2-di-O-galloyl-4,6-O-hexahydroxydiphenoyl-beta-d-glucose (GHG), that can be formulated as a food, 
While Takashi et al. is silent regarding the AMPK activation property claimed, because Takashi et al. discloses a product which is structurally identical to the instantly claimed structure the property claimed is necessarily present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01(II))
Accordingly, the instant claims are anticipated by the cited prior art.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (Molecules, 2016, PTO-892), as evidenced by Takashi et al. (as referenced above).
Suzuki discloses that an extract of Kenyan purple tea, which comprises EGCG and 1,2-di-O-galloyl-4,6-O-hexahydroxydiphenoyl-beta-d-glucose can be used in a method for improving obesity parameters by administering said extract, in a hot beverage form. (p. 4, first ¶) Suzuki also discloses that the inhibition of adipocyte differentiation by EGCG involved generation of ROS and activation of AMPK. (p. 7, 2nd ¶) The method of Suzuki will necessarily be a method resulting in activation of AMPK via the composition of Suzuki comprising EGCG and will also contain an effective anti-oxidant amount of GHG, as evidenced by Takashi.
Accordingly, the instant claims are anticipated by the cited prior art.

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.